Exhibit 10.33

 

FORM OF VALUE DRIVER INCENTIVE AWARD AGREEMENT

 

This Value Driver Incentive Award Agreement (“Agreement”) entered into as of
[GRANT DATE] (the “Grant Date”), by and between Fluor Corporation, a Delaware
corporation (the “Company”), and you (“Grantee” or “you”) evidences and confirms
the following Value Driver Incentive Award (“VDI Award”) under the Fluor
Corporation 2008 Executive Performance Incentive Plan (the “Plan”).  Capitalized
terms used in this Agreement and not defined herein have the meaning set forth
in the Plan.

 

Section 1.              AWARD SUBJECT TO PLAN

 

Your VDI Award is made subject to all of the terms and conditions of this
Agreement and the Plan, including any terms, rules or determinations made by the
Committee, pursuant to its administrative authority under the Plan and such
further terms as are set forth in the Plan that are applicable to awards
thereunder, including without limitation provisions on adjustment of awards,
non-transferability, satisfaction of tax requirements and compliance with other
laws.

 

Section 2.              MEASURE DEFINITIONS

 

Your VDI Award performance criteria are comprised of two measures: New Awards
Gross Margin dollars and New Awards Gross Margin Percentage (the “Performance
Targets”).  New Awards Gross Margin dollars measures the total amount of project
gross margin that the Company expects to receive as a result of projects awarded
within the performance period.  New Awards Gross Margin percentage is the total
amount of gross margin the Company expects to receive as a result of projects
awarded within the performance period as a percentage of expected revenue from
those projects.

 

Section 3.              PERFORMANCE TARGETS AND VALUE OF AWARD

 

Your VDI Award target amount is $[AMOUNT].  This target amount will be expressed
in units by dividing the target amount by the closing price of the Company’s
Shares on [GRANT DATE] to determine the applicable number of units (e.g., if
your target award amount is $65,000 and the Company’s Share price is $65 on the
applicable date, this target amount will be expressed as 1000 units).

 

These units will be adjusted based on the Company’s performance for the [YEAR]
calendar year against the established Performance Targets, which will be
measured taking into account any project scope changes or cancellations. 
[PERCENTAGE]% of the VDI Award performance will be based on New Awards Gross
Margin dollars and [PERCENTAGE]% of the VDI Award performance will be based on
New Awards Gross Margin Percent.  Specific performance targets are set forth on
Exhibit A, which may be attached hereto or sent to you separately at a later
date.

 

Once the units are adjusted for the Company’s performance, the number of units
will not change for this grant.

 

Section 4.              RETENTION PERIOD AND PAYOUT

 

The period commencing [GRANT DATE] and ending on [FINAL VESTING DATE] shall be
the “Retention Period”. Your VDI Award shall vest in two equal installments on
[VEST DATE] and [VEST DATE], subject to the continued employment requirements
contained in Section 5 below.  Payment of each portion of the VDI Award, if
vested, shall be made as soon as practicable after each vesting date.  The VDI
Award will generally be paid in cash, but the Company reserves the right to
settle the VDI Award in shares or cash in its sole discretion.  The payment
amount, if paid in cash, will be equal to the number of units which vested
multiplied by the Company’s closing Share price on the applicable vesting date.

 

Section 5.              CONTINUED EMPLOYMENT

 

Payment of the VDI Award is conditioned upon you remaining in the employment of
the Company or its subsidiaries for the Retention Period.  You will forfeit your
right to receive any part of the VDI Award which has not become vested prior to
your termination of employment for any reason unless (i) your termination is on
account of death, (ii) your Disability has occurred, (iii) your termination is
in connection with your retirement (where retirement is determined in accordance
with applicable Company personnel policies), or (iv) your termination is a
Qualifying Termination that occurs within two years after a Change of Control of
the Company.

 

If your employment terminates during the Retention Period as a result of
retirement (provided you retire and deliver a signed non-competition agreement
in a form acceptable to the Company), the VDI Award shall continue to vest and
continue to become payable in accordance with its terms on the vesting dates
described in Section 4, notwithstanding such termination.  The VDI Awards set
forth in this Agreement shall immediately vest and become payable (provided that
such awards have not previously been forfeited pursuant to the provisions in
this Agreement), if your employment with the Company or its subsidiaries is
terminated on account of your death, your Disability

 

1

--------------------------------------------------------------------------------


 

occurs or a Qualifying Termination occurs within two (2) years following a
Change of Control of the Company.  However, under all circumstances, any VDI
Awards held less than one year from the Grant Date will be forfeited regardless
of the reason for termination.  Nothing in the Plan or this Agreement confers
any right of continuing employment with the Company or its subsidiaries.

 

For purposes of this Agreement, “Change in Control” and “Disability” mean,
respectively, a change in control or your disability as defined in Appendix B to
this Agreement.

 

In connection with a Change in Control, the term “Qualifying Termination” means
your involuntary termination of employment by the Company without Cause or your
resignation for Good Reason.  For this purpose, “Cause” means your dishonesty,
fraud, willful misconduct, breach of fiduciary duty, conflict of interest,
commission of a felony, material failure or refusal to perform your job duties
in accordance with Company policies, a material violation of Company policy that
causes harm to the Company or its subsidiaries or other wrongful conduct of a
similar nature and degree; and “Good Reason” means a material diminution of your
compensation (including, without limitation, base compensation, annual bonus
opportunities, and/or equity incentive compensation opportunities), a material
diminution of your authority, duties or responsibilities, a material diminution
in the authority, duties or responsibilities of the supervisor to whom you are
required to report or a material diminution of the budget over which you retain
authority.

 

Section 6.              TAX WITHHOLDING

 

Regardless of any action the Company or the Grantee’s employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Grantee acknowledges and agrees that the ultimate liability for all Tax-Related
Items legally due by the Grantee is and remains the Grantee’s responsibility and
that the Company and/or the Employer (i) make no representations nor
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this grant of VDI Awards, including the grant and vesting of VDI
Awards, subsequent delivery of the cash payment and/or (ii) do not commit to
structure the terms or any aspect of this grant of VDI Awards to reduce or
eliminate the Grantee’s liability for Tax-Related Items. The Grantee shall pay
the Company or the Employer any amount of Tax-Related Items that the Company or
the Employer may be required to withhold as a result of the Grantee’s
participation in the Plan or the Grantee’s receipt of VDI Awards that cannot be
satisfied by the means described below. Further, if the Grantee is subject to
tax in more than one jurisdiction, the Grantee acknowledges that the Company
and/or Employer (or former Employer, as applicable) may be required to withhold
or account for Tax-Related Items in more than one jurisdiction. The Company may
refuse to deliver the VDI payment if the Grantee fails to comply with the
Grantee’s obligations in connection with the Tax-Related Items.

 

Prior to the taxable or tax withholding event, as applicable, the Grantee shall
pay, or make adequate arrangements satisfactory to the Company or to the
Employer (in their sole discretion) to satisfy all Tax-Related Items.  In this
regard, the Grantee authorizes the Company or Employer to withhold all
applicable Tax-Related Items legally payable by the Grantee by (1) withholding
from the VDI Award payment in cash (and if Shares are delivered, a number of
Shares otherwise deliverable equal to the Retained Share Amount, as defined
below) and/or (2) withholding from the Grantee’s wages or other cash
compensation paid by the Company and/or Employer.  The “Retained Share Amount”
shall mean a number of Shares equal to the quotient of the minimum statutory tax
withholding obligation of the Company triggered by the VDI Award payment on the
relevant date, divided by the fair market value of one Share on the relevant
date or as otherwise provided in the Plan.  If the obligation for Tax-Related
Items is satisfied by withholding a number of Shares as described herein, the
Grantee understands that he or she will be deemed to have been issued the full
number of Shares, notwithstanding that a number of Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of the
settlement of the VDI Award.

 

Grantee acknowledges and understands that Grantee should consult a tax adviser
regarding Grantee’s tax obligations prior to such settlement or disposition.

 

Section 7.              SEVERABILITY

 

In the event that one or more of the provisions of this Agreement shall be
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.

 

Section 8.              DATA PROTECTION

 

THE GRANTEE HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE
AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF THE GRANTEE’S PERSONAL DATA AS
DESCRIBED IN THIS DOCUMENT BY AND AMONG, AS APPLICABLE, THE EMPLOYER, AND THE
COMPANY AND ITS SUBSIDIARIES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN. THE GRANTEE
UNDERSTANDS THAT THE COMPANY, ITS SUBSIDIARIES AND THE EMPLOYER HOLD CERTAIN
PERSONAL INFORMATION ABOUT THE GRANTEE, INCLUDING, BUT NOT LIMITED TO, NAME,
HOME ADDRESS AND TELEPHONE NUMBER, DATE OF BIRTH, SOCIAL SECURITY OR INSURANCE
NUMBER OR OTHER IDENTIFICATION NUMBER, SALARY, NATIONALITY, JOB TITLE, ANY
SHARES OR

 

2

--------------------------------------------------------------------------------


 

DIRECTORSHIPS HELD IN THE COMPANY, DETAILS OF ALL OPTIONS OR ANY OTHER
ENTITLEMENT TO SHARES AWARDED, CANCELED, PURCHASED, EXERCISED, VESTED, UNVESTED
OR OUTSTANDING IN THE GRANTEE’S FAVOR FOR THE PURPOSE OF IMPLEMENTING, MANAGING
AND ADMINISTERING THE PLAN (“DATA”).  THE GRANTEE UNDERSTANDS THAT THE DATA
MAY BE TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE IMPLEMENTATION,
ADMINISTRATION AND MANAGEMENT OF THE PLAN, THAT THESE RECIPIENTS MAY BE LOCATED
IN THE GRANTEE’S COUNTRY OR ELSEWHERE, INCLUDING OUTSIDE THE EUROPEAN ECONOMIC
AREA, AND THAT THE RECIPIENT COUNTRY MAY HAVE DIFFERENT DATA PRIVACY LAWS AND
PROTECTIONS THAN THE GRANTEE’S COUNTRY. THE GRANTEE UNDERSTANDS THAT HE/SHE
MAY REQUEST A LIST WITH THE NAMES AND ADDRESSES OF ANY POTENTIAL RECIPIENTS OF
THE DATA BY CONTACTING THE LOCAL HUMAN RESOURCES REPRESENTATIVE. THE GRANTEE
AUTHORIZES THE RECIPIENTS TO RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE
DATA, IN ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN, INCLUDING
ANY REQUISITE TRANSFER OF SUCH DATA, AS MAY BE REQUIRED TO A BROKER OR OTHER
THIRD PARTY WITH WHOM THE GRANTEE MAY ELECT TO DEPOSIT SHARES, IF ANY, ACQUIRED
UNDER THE PLAN. THE GRANTEE UNDERSTANDS THAT DATA WILL BE HELD ONLY AS LONG AS
IS NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE PARTICIPATION IN THE PLAN. THE
GRANTEE UNDERSTANDS THAT HE/SHE MAY, AT ANY TIME, VIEW DATA, REQUEST ADDITIONAL
INFORMATION ABOUT THE STORAGE AND PROCESSING OF THE DATA, REQUIRE ANY NECESSARY
AMENDMENTS TO THE DATA OR REFUSE OR WITHDRAW THE CONSENTS HEREIN, IN ANY CASE
WITHOUT COST, BY CONTACTING THE LOCAL HUMAN RESOURCES REPRESENTATIVE IN WRITING.
THE GRANTEE UNDERSTANDS THAT REFUSING OR WITHDRAWING CONSENT MAY AFFECT THE
GRANTEE’S ABILITY TO PARTICIPATE IN THE PLAN. FOR MORE INFORMATION ON THE
CONSEQUENCES OF REFUSING TO CONSENT OR WITHDRAWING CONSENT, THE GRANTEE
UNDERSTANDS THAT HE/SHE MAY CONTACT THE STOCK PLAN ADMINISTRATOR AT THE COMPANY.

 

Section 9.              ACKNOWLEDGMENT AND WAIVER

 

The Grantee acknowledges and agrees that:

 

(a)                      the Plan is established voluntarily by the Company, it
is discretionary in nature and may be modified, amended, suspended or terminated
by the Company at any time unless otherwise provided in the Plan or this
Agreement;

 

(b)                     the grant of VDI Awards is voluntary and occasional and
does not create any contractual or other right to receive future grants of VDI
Awards, or benefits in lieu of VDI Awards, even if VDI Awards have been granted
repeatedly in the past;

 

(c)                      all decisions with respect to future grants, if any,
will be at the sole discretion of the Company;

 

(d)                     the Grantee’s participation in the Plan shall not create
a right to further employment with Employer and shall not interfere with the
ability of Employer to terminate the Grantee’s employment relationship and it is
expressly agreed and understood that employment is terminable at the will of
either party, insofar as permitted by law;

 

(e)                      the Grantee is participating voluntarily in the Plan;

 

(f)                        VDI Awards and resulting benefits are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and are outside
the scope of the Grantee’s employment contract, if any;

 

(g)                     VDI Awards and resulting benefits are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments insofar as permitted by law;

 

(h)                     in the event that the Grantee is not an employee of the
Company, this grant of VDI Awards will not be interpreted to form an employment
contract or relationship with the Company, and furthermore, this grant of VDI
Awards will not be interpreted to form an employment contract with the Employer
or any subsidiary of the Company; and

 

(i)                         in consideration of this grant of VDI Awards, no
claim or entitlement to compensation or damages shall arise from termination of
this grant or diminution in value of this grant of VDI Awards resulting from
termination of the Grantee’s employment by the Company or the Employer (for any
reason whatsoever) and the Grantee irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting the terms of this Agreement, the Grantee shall be deemed
irrevocably to have waived any entitlement to pursue such claim.

 

3

--------------------------------------------------------------------------------


 

Section 10.            CONFIDENTIALITY

 

This VDI Award is conditioned upon Grantee not disclosing this Agreement to
anyone other than Grantee’s spouse, confidential financial advisors, senior
management of the Company or members of the Company’s Law, Tax, Human Resources,
and Executive Compensation Services departments.  If unauthorized disclosure is
made to any other person, this VDI Award shall be forfeited.

 

Section 11.            GRANT-SPECIFIC TERMS

 

Appendix A contains additional terms and conditions of the Agreement applicable
to Grantees residing outside the U.S.  In addition, Appendix A also contains
information and notices regarding exchange control and certain other issues of
which the Grantee should be aware that may arise as a result of participation in
the Plan.  Appendix B contains additional terms in compliance with Section 409A
of the US Internal Revenue Code.

 

Section 12.            ENFORCEMENT

 

This Agreement shall be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

Section 13.                                   EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms of this Agreement by
electronically signing this Agreement.  If you have not electronically signed
this Agreement within two (2) months, the Company is not obligated to provide
you any benefit hereunder and may refuse to issue any payment to you under this
Agreement.  In addition, by signing this Agreement, you acknowledge and agree
that your prior VDI grants, if any, are amended to include the 409A provisions
that are part of this Agreement in Appendix B.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first hereinabove written.

 

 

 

FLUOR CORPORATION

 

 

 

By:

 

 

 

 

 

 

 

 

 

David T. Seaton

 

 

Chairman and Chief Executive Officer

 

4

--------------------------------------------------------------------------------


 

APPENDIX A

 

FLUOR CORPORATION
VDI AWARDS FOR NON-U.S. GRANTEES

 

TERMS AND CONDITIONS

 

This Appendix A, which is part of the Agreement, includes additional terms and
conditions of the Agreement that will apply to you if you are resident in the
countries listed below.  Capitalized terms used but not defined herein shall
have the same meanings assigned to them in the Plan and the Agreement.

 

NOTIFICATIONS

 

This Appendix A also includes information regarding exchange control and certain
other issues of which you should be aware with respect to your participation in
the Plan.  The information is based on the securities, exchange control and
other laws in effect in the respective countries as of [DATE].  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that you not rely on the information in this Appendix A as the only
source of information relating to the consequences of your participation in the
Plan because such information may be out-of-date when your VDI Awards vest.

 

In addition, the information contained herein is general in nature and may not
apply to your particular situation.  As a result, the Company is not in a
position to assure you of any particular result.  You are therefore advised to
seek appropriate professional advice as to how the relevant laws in your country
may apply to your situation.

 

Finally, if you are a citizen or resident of a country other than that in which
you are currently working, the information contained herein may not apply to
you.

 

GRANT-SPECIFIC LANGUAGE

 

Below please find country specific language that applies to Australia, Canada,
Chile, Germany, the Netherlands, Russia, South Africa, Spain and the UK.

 

AUSTRALIA

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers.  The
Australian bank assisting with the transaction will file the report.  If there
is no Australian bank involved in the transfer, Grantee will be required to file
the report.

 

CANADA

 

Terms and Conditions

 

There are no country-specific provisions.

 

Language Consent

 

The following provision applies to residents of Quebec:

 

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

 

5

--------------------------------------------------------------------------------


 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.

 

Notifications

 

There are no country-specific notifications.

 

CHILE

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Securities Law Information.  Neither the Company, the award, or any Company
shares acquired under the Plan are registered with the Chilean Registry of
Securities or are under the control of the Chilean Superintendence of
Securities.

 

Exchange Control Information.  Exchange control reporting is required to remit
funds for the purchase of shares exceeding US$10,000 (including cashless
exercise transactions).  If reporting is required, you will be responsible for
filing this report with the Central Bank of Chile.  In addition, you must also
file a report with the Central Bank if, in a given year, you have kept
investments, deposits, or credits abroad in an amount that exceeds US$5,000,000.

 

Tax Information.  Registration of your investment in Company shares with the
Chilean Internal Revenue Service may result in more favorable tax treatment. 
Please consult your tax advisor for additional details.

 

GERMANY

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Exchange Control Information.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank.  If Grantee uses a German bank
to transfer a cross-border payment in excess of €12,500, the bank will file the
report for you.

 

THE NETHERLANDS

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

There are no country-specific notifications.

 

RUSSIA

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

There are no country-specific notifications.

 

6

--------------------------------------------------------------------------------


 

SOUTH AFRICA

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Exchange Control Information.  To participate in the Plan, Grantee understands
that Grantee must comply with exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.

 

For VDI Awards, because no transfer of funds from South Africa is required, no
filing or reporting requirements should apply when the VDI Awards, if any, are
granted or upon settlement of the VDI Awards (in cash or shares).

 

Because the Exchange Control Regulations change frequently and without notice,
Grantee understands that Grantee should consult a legal advisor to ensure
compliance with current regulations.  Grantee understands that it is Grantee’s
responsibility to comply with South African exchange control laws, and neither
the Company nor Grantee’s Employer will be liable for any fines or penalties
resulting from failure to comply with applicable laws.

 

SPAIN

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

No Special Employment or Similar Rights.  Grantee understands that the Company
has unilaterally, gratuitously, and discretionally decided to distribute VDI
Awards under the Plan to individuals who may be employees of the Company or its
subsidiaries throughout the world.  The decision is a temporary decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or any of its subsidiaries presently
or in the future, other than as specifically set forth in the Plan and the terms
and conditions of Grantee’s VDI Award.  Consequently, Grantee understands that
any grant is given on the assumption and condition that it shall not become a
part of any employment contract (either with the Company or any of its
subsidiaries) and shall not be considered a mandatory benefit, salary for any
purpose (including severance compensation) or any other right whatsoever. 
Further, Grantee understands and freely accepts that there is no guarantee that
any benefit whatsoever shall arise from any gratuitous and discretionary grant. 
In addition, Grantee understands that this grant would not be made but for the
assumptions and conditions referred to above; thus, Grantee acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any grant of awards shall
be null and void and the Plan shall not have any effect whatsoever.

 

Further, the award provides a conditional right to a cash payment or shares and
may be forfeited or affected by Grantee’s termination of employment, as set
forth in the Agreement.  For avoidance of doubt, Grantee’s rights, if any, to
the VDI Awards upon termination of employment shall be determined as set forth
in the Agreement, including, without limitation, where (i) Grantee is considered
to be unfairly dismissed without good cause; (ii) Grantee is dismissed for
disciplinary or objective reasons or due to a collective dismissal;
(iii) Grantee terminates service due to a change location, duties or any other
employment or contractual condition; or (iv) Grantee terminates service due to
the Company’s or any of its subsidiaries’ unilateral breach of contract.

 

Securities Law Notice.  The VDI Awards granted under the Plan do not qualify as
securities under Spanish regulations.  By the grant of VDI Awards, no “offer of
securities to the public”, as defined under Spanish law, has taken place or will
take place in Spanish territory.  The present document and any other document
relating to the offer of VDI Awards under the Plan has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores (Spanish Securities
Exchange Commission), and it does not constitute a public offering prospectus.

 

UNITED KINGDOM

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

There are no country-specific notifications.

 

7

--------------------------------------------------------------------------------


 

APPENDIX B

 

Compliance with Section 409A of the Internal Revenue Code

 

(a)           It is intended that the provisions of this Agreement comply with
Section 409A of the U.S. Internal Revenue Code, and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.

 

(b)           Neither Grantee nor any of Grantee’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment. 
Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to Grantee or for Grantee’s benefit under this
Agreement may not be reduced by, or offset against, any amount owing by Grantee
to the Company or any of its subsidiaries.

 

(c)           If, at the time of Grantee’s separation from service (within the
meaning of Section 409A), (i) Grantee is a specified employee (within the
meaning of Section 409A and using the identification methodology selected by the
Company from time to time) and (ii) the Company shall make a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company shall not pay
such amount on the otherwise scheduled payment date pursuant to Section 4 of
this Agreement but shall instead pay it, without interest, on the first business
day after such six-month period or, if earlier, upon the Grantee’s death.

 

(d)           Notwithstanding anything to the contrary contained herein, for the
purpose of this Agreement, (i) if the VDI Award has not previously been
forfeited, the VDI Award shall vest on a Disability, which shall mean that the
Grantee is considered disabled in accordance with U.S. Treasury Regulations
section 1.409A-3(i)(4), determined as if all permissible provisions of such
regulation were in effect, and (ii) a Change of Control of the Company is
considered to have occurred with respect to the Grantee upon the occurrence with
respect to the Grantee of a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company, as determined in accordance with U.S. Treasury Regulations section
1.409A-3(i)(5).

 

(e)           Notwithstanding any provision of this Agreement to the contrary,
in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to this
Agreement as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A.  In any case, Grantee shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Grantee or for Grantee’s account in connection with this Agreement
(including, without limitation, any taxes and penalties under Section 409A), and
neither the Company nor any of its subsidiaries shall have any obligation to
indemnify or otherwise hold Grantee harmless from any or all of such taxes or
penalties.

 

8

--------------------------------------------------------------------------------